Barnard, P. J.
The complaint avers that the plaintiff is the owner in fee simple and entitled to the possession of certain lands in Brooklyn which are occupied by the tenants of Nancy B. Wheeler. The relief demanded is for a recovery of the possession. The answer of Nancy B. *598"Wheeler denies the plaintiff’s title and sets up her own, and admits possession of the lands by herself and her tenants. The amendment proposed is to the effect that the plaintiff’s title was acquired by tax sale from the city of Brooklyn and that the tax sale was void. Such an averment is needless. A denial of the plaintiff’s title is the proper method of pleading. The defendant may prove her allegations in any way which her evidence indicates. A portion of the amendment is not a proper defense. Assuming a good sale for an arrear of tax, the register of arrears is not bound to procure forced bids, and the inadequacy of the bid is no defense, if there be a statute advertisement and no fraud or evil practice.
The order should be affirmed, with ten dollars costs and disbursements.
Pratt, J.. concurs.